AMENDMENT NO. 3 TO CONTRACT NUMBER T70112100

 

This Amendment (the “Amendment”) is made as of August 25, 2005 (the “Effective
Date”) by and between Colorado Satellite Broadcasting Inc., a corporation
organized and existing under the laws of the State of Colorado with offices
located at 7007 Winchester Circle, Suite 200, Boulder, CO 80301 (hereinafter
referred to as the “Customer” which expression shall include its successors and
permitted assigns) and Intelsat USA Sales Corp. (“Intelsat”), a company
organized and existing under the laws of the State of Delaware, with offices at
3400 International Drive, N.W. Washington D.C. 20008 (hereinafter referred to as
“Intelsat” which expression shall include its successors and permitted assigns);
each of them referred to individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, Loral Skynet and the Customer executed an Agreement Concerning Skynet
Transponder Service (the “Agreement”), for the provision of C-Band capacity on
Intelsat Americas (“IA”, formerly Telstar) 7 on January 24, 2002, as amended;

 

WHEREAS, Loral Skynet assigned its rights and obligations under the Agreement to
Intelsat effective 17th March 2004;

 

WHEREAS, on 28 November 2004, the IA-7 satellite experienced a major service
failure and pursuant to Section 7 of the General Terms and Conditions of the
Agreement (“Restoration of a Failed Space Segment”), Intelsat offered to restore
the Services (on the transponder retained by the Customer) on the Intelsat
Americas 13 (“IA-13”) satellite; the Customer accepted such restoration;

 

WHEREAS, the Parties desire to amend the Terms and Conditions of the Agreement
as hereinafter set forth.

 

NOW THEREFORE, the Parties agree to amend the Terms and Conditions to the
Agreement as described below:

 

A.

The Customer hereby acknowledges and agrees to the assignment of the Agreement
from Loral Skynet to Intelsat effective as of the 17th of March 2004.

 

B.

All references to “Loral Skynet” shall be replaced by “Intelsat USA Sales Corp.”

 

C. Section 1.1 is supplemented with the following:

 

1.1 (c) Intelsat offers and Customer hereby orders satellite space segment
service from January 1, 2006 through and including December 31, 2010. Such
service consists of Non-Preemptible, C-Band satellite space segment capacity,
consisting of 20.5 MHz of power equivalent bandwidth (“PEB”) on a full-time
basis via the IA-13 satellite (the “Service Satellite”) located at 121°W, along
with Telemetry, Tracking and Control (“TT&C”), and maintenance of the satellite
used to provide the space segment capacity (collectively, the “Service” or
“Services”).

 

D.

Section 2 RATE AND TERM OF SERVICE is hereby deleted in its entirety and
replaced.

 

Except as herein amended, all other provisions of the Agreement shall remain in
full force and effect. In the event of any conflict between the terms of this
Amendment and those of the Agreement, the terms of this Amendment shall
supersede those of the Agreement and exclusively govern the matter in question.

 

IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed
this Amendment as of the Effective Date first written above

 

Intelsat USA Sales Corp.

Colorado Satellite Broadcasting Inc.

By: /s/ Paul Konort

By: /s/ Ken Boenish

Print Name: Paul Konort

Print Name: Ken Boenish

Title: Director, USA Sales Mgmt.

Title: President

 

 

 

 

Intelsat USA Sales Corp.

 

Page 1 of 1

 

 

 

 